ACCEPTED
                                                                                                 04-16-00159-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           7/21/2016 10:29:31 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

                     Court of Appeals Case Number: 04-16-00159-CR

                            IN THE COURT OF APPEALS                           FILED IN
                        FOR THE FOURTH APPEALS DISTRICT                4th COURT OF APPEALS
                               SAN ANTONIO, TEXAS                       SAN ANTONIO, TEXAS
                                                                       07/21/16 10:29:31 AM
                                                                         KEITH E. HOTTLE
                                                                               Clerk
                         THE STATE OF TEXAS, APPELLANT
                                             V.
                             ANDRES GARCIA, APPELLEE


                  APPEAL OF TRIAL COURT CASE NUMBER: CR-15-320
                            FROM THE COUNTY COURT
                              STARR COUNTY, TEXAS
                       The Honorable Romero Molina, Presiding


                        APPELLEES BRIEF NOT CONTESTING

Victor Canales, Jr., County Attorney
State Bar of Texas Identification Number: 24000395
starrcount attorne @r v. rr. com

Elizabeth Castillo, Assistant County Attorney
State Bar of Texas Identification Number: 24034366
ecastillo@co. starr. tx. us

Office of County Attorney
401 N. Britton Avenue, Room 405
Rio Grande City, Texas 78582
Telephone: (956) 716-4800, ext. 8629
Facsimile: (956) 487-8692

Attorney for the State of Texas, Appellant

                       IDENTITY OF PARTIES AND COUNSEL

       Pursuant   to Texas Rule of Appellate      Procedure 38.1(a), Appellant   presents the

following list of all parties to the trial court's judgment or order appealed from, and the

names and addresses of all trial and appellate counsel.


                                        Page 1 of 4
Appellant: The State of Texas

Trial and Appellate Counsel for Appellant: Elizabeth Castillo, Assistant County
Attorney, on behalf of Victor Canales, Jr., County Attorney
405 N. Britton Avenue, Room 405, Rio Grande City, TX 78582

Appellee: Andres Garcia

Trial and Appellate Counsel for Appellee: G. Allen Ramirez, Esq.
515 E. Second Street, Rio Grande City, Texas 78582




                                      Page 2 of 4
                       Court of Appeals Case Number: 04-16-00159-CR

                               IN THE COURT OF APPEALS
                           FOR THE FOURTH APPEALS DISTRICT
                                  SAN ANTONIO, TEXAS


                            THE STATE OF TEXAS, APPELLANT
                                               V.
                                ANDRES GARCIA, APPELLE


                   APPEAL OF TRIAL COURT CASE NUMBER: CR-15-320
                             FROM THE COUNTY COURT
                               STARR COUNTY, TEXAS
                        The Honorable Romero Molina, Presiding


                            APPELLEES BRIEF NOT CONTESTING

        Appellee, Andres Garcia, does not contest the State of Texas' relief as requested

in the States appellant brief. The appellee, by and through the undersigned      counsel, has

researched     the issue presented,    the statement     of facts, the States argument   and

authorities.     After said research, the appellee can find no legal authority to contest the

States appeal.

                                                    Respectfully submitted,

                                                    G. ALLEN RAMIREZ
                                                    ATTORNEY AT LAW
                                                    515 East Second St.
                                                    Rio Grande City, TX 78582
                                                    TEL: (956) 487-4585
                                                    FAX: (956) 487-0565


                                                    By:/s/G. Allen Ramirez
                                                       G. ALLEN RAMIREZ
                                                       State Bar No. 16501800


                                           Page 3 of 4
                            CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that this

document, in its entirety, contains 457 words.


                                                             s G. Allen Ramirez
                                                           G. ALLEN RAMIREZ


                                CERTIFICATE OF SERVICE

       I certify that on this the   21" day of July 2016 a true copy of the   above was served

in accordance   with the Texas Rules of Civil Procedure           via electronic @ling on the

following:


Mr. Victor Canales
COUNTY ATTORNEY
Starr County Courthouse-3' Floor
Rio Grande City, TX 78582
Via-Electronic Fi lin

Elizabeth Castillo,
ASSISTANT COUNTY ATTORNEY
Starr County Courthouse-3' Floor
Rio Grande City, TX 78582
Via-Electronic Fi lin

                                                             s G. Allen Ramirez
                                                           G. ALLEN RAMIREZ




                                            Page 4 of 4